Fuld, J.
(concurring). In the disposition of the appeal, on the exceedingly narrow ground that the assertedly proffered medical evidence should have been received by the Comptroller for its possible bearing on causality, I concur.
In so doing, however, I would not have my vote construed as agreement with the contention advanced by petitioner that the Workmen’s Compensation Board’s finding of accident is in any way binding or conclusive on the Comptroller in determining whether accidental death benefits should be paid to petitioner under the Civil Service Law. (See, e.g., Matter of McCadden v. Moore, 301 N. Y. 760.) In other words, the court’s remission of the present matter to the Comptroller does not mean that that official must find that petitioner’s husband sustained an ‘1 accident ’ ’ within the sense of section 81 of the Civil Service Law or that his death was the natural or proximate result of such an accident. If different inferences may reasonably be drawn from the evidence adduced before him, the Comptroller may find, for whatever bearing it may have on the ultimate issue, that there was or was not unusual extra exertion and strain sufficient to have caused the coronary thrombosis; that there was or was not an accident; and, if there was an accident, that it was or was not the cause of death.
The Comptroller may not, of course, make a finding or render a determination completely unsupported by evidence, but, on *458the other hand, if his findings and conclusions do find support in the record, the courts have no alternative but to accept them, and that is so even though such a course might, as in the case now before us — just as in Matter of McCadden v. Moore (supra, 301 N. Y. 760) —lead to a result at odds with that reached by the Workmen’s Compensation Board. While that may be unfortunate, the fact is, as everyone recognizes, it was plainly contemplated by, and is the necessary consequence of, the amendment passed by the legislature to overcome the effect of our decisions in Matter of Slattery v. Board of Estimate & Apportionment (271 N. Y. 346) and Matter of Nash v. Brooks (276 N. Y. 75).
Conway, Ch. J., concurs with Desmond, J.; Fuld, J., concurs for reversal in a separate opinion in which Fboessel, Van Voobhis and Bubke, JJ., concur; Dye, J., taking no part.
Order reversed, with costs in this court and in the Appellate Division, and matter remitted to the State Comptroller for further proceedings.